Case 2:20-cv-10137-DPH-EAS ECF No. 6 filed 02/11/20         PageID.17    Page 1 of 2




                     UNITED STATES OF AMERICA
       U.S. DISTRICT COURT -- EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

TERRY FABRICANT,
individually and on behalf of
the class members described below,

       Plaintiff,

                                                    Case No. 20-10137
-vs-                                                Hon. Denise Page Hood


DAVID ALLEN CAPITAL, INC.,
and JOHN DOES 1-10,

       Defendants.

       NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Fed R. Civ. Proc. 41(a)(1)(A)(i), Plaintiff Terry Fabricant hereby

voluntarily dismisses his individual claims against David Allen Capital, Inc without

prejudice and without costs, and dismisses the claims of any putative class member

without prejudice and without costs.

By: /s/ Daniel A. Edelman
    Daniel A. Edelman
    Cathleen M. Combs
    EDELMAN, COMBS, LATTURNER
    & GOODWIN, LLC
    20 South Clark Street, Suite 1500
    Chicago, Illinois 60603
    (312) 739-4200
    (312) 419-0379 (FAX)
    Email: dedelman@edcombs.com
Case 2:20-cv-10137-DPH-EAS ECF No. 6 filed 02/11/20   PageID.18   Page 2 of 2




   Adam G. Taub (P48703)
   ADAM G. TAUB & ASSOCIATES CONSUMER LAW GROUP, PLC
   17200 W 10 Mile Rd Suite 200
   Southfield, MI 48075
   Phone: (248) 746-3790
   Email: adamgtaub@clgplc.net

   Attorneys for Plaintiff
